     Case 19-90065-LT       Filed 02/24/20     Entered 02/24/20 14:02:53       Doc 36    Pg. 1 of 15




1    SCOTT S. WELTMAN, ESQ.
     (State Bar No. 145215)
2    colcaecf@weltman.com
     Weltman, Weinberg & Reis Co., L.P.A.
3    323 W. Lakeside Avenue, Suite 200
     Cleveland, OH 44113
4    Telephone: (216) 685-1032
     Facsimile: (216) 363-4086
5    WWR# 040284515
     Attorney for Defendants,
6    National Collegiate Student Loan Trust 2006-3
7                          UNITED STATES BANKRUPTCY COURT
8
                      SOUTHERN DISTRICT OF CALIFORNIA (SAN DIEGO)

9
        In re
10
        Cesar Medina and Krystal Anne Medina,    Bankruptcy Case No. 17-05276-LT
11                                               Chapter 7
12
                                        Debtors. Honorable Chief Judge Laura S. Taylor
        ____________________________________
13
        Krystal Anne Medina,                                Adversary Proceeding No. 19-90065-LT
14

15
                                               Plaintiff.   DEFENDANT NATIONAL
16              vs.                                         COLLEGIATE STUDENT LOAN
                                                            TRUST 2006-3’S REPLY TO
17      National Collegiate Student Loan Trust 2006-3,      PLAINTIFF’S RESPONSE TO ITS
                                                            MOTION FOR SUMMARY
18
                                             Defendant.     JUDGMENT
19

20

21          Now Comes Defendant National Collegiate Student Loan Trust 2006-3 (“NCSLT”) by

22   counsel, and for its Reply to Plaintiff’s Response to its Motion for Summary Judgment, states as
23
     follows.
24
                                          I. INTRODUCTION
25

26
            In its Motion for Summary Judgment, NCSLT established each element necessary to

27   show Plaintiff’s Loan (“Loan”) is nondischargeable under 11 U.S.C. §523(a)(8)(A)(i). It was
28
     made under a program guaranteed by a nonprofit institution, The Education Resources Institute,

                                                     1
     Case 19-90065-LT              Filed 02/24/20         Entered 02/24/20 14:02:53   Doc 36   Pg. 2 of 15




1    Inc. (“TERI). NCSLT provided ample case law where TERI’s Guaranty or another nonprofit’s
2
     guaranty was found to be funding under the statute. Plaintiff cannot dispute these facts. Rather,
3
     Plaintiff engages in some twisted legal reasoning to conclude that instead of “nonprofit
4

5    institution” in §523(a)(8)(A)(i), Congress really meant “scholastic institution.”           Plaintiff

6    assembled certain documents relating to TERI and the First Marblehead Corporation (“FMC”)
7
     and claim they prove TERI was actually not a nonprofit organization. However, the “facts” and
8
     argument are based on cherry-picked passages, innuendo and misdirection. Finally, Plaintiff
9
     presents a slanted history of the student loan industry in an apparent attempt to obtain a
10

11   declaratory judgment that the industry’s practices were so egregious that Plaintiff’s Loan should

12   be discharged.
13
                “[W]hen the nonmoving party has the burden of proof at trial, as Plaintiffs do here, the
14
     party moving for summary judgment … need only point out that there is an absence of evidence
15
     to support the nonmoving party's case.”1 There is no evidence or law to support Plaintiff’s
16

17   positions. NCSLT is entitled to Summary Judgment as a matter of law.

18

19
            II. THE COURT NEED LOOK NO FURTHER THAN THE PLAIN LANGUAGE
20            OF 11 U.S.C. §523(a)(8) TO ASCERTAIN ITS MEANING AND DETERMINE
21
                           PLAINTIFF’S LOAN IS NONDISCHARGEABLE

22
                Since 11 U.S.C. §523(a)(8)(A)(i) was amended in 1984 to delete “nonprofit institution
23

24   of higher education” and substitute “nonprofit institution,” courts have uniformly held that a

25   “nonprofit institution” means any nonprofit organization. Plaintiff argues that the change was
26
     “modest” and Congress really meant “scholastic institution” instead of nonprofit. Should the
27

28
     1
         Farrakhan v. Gregoire, 590 F.3d 989, 1003 (9th Cir. 2010) (cite omitted).

                                                                2
     Case 19-90065-LT              Filed 02/24/20        Entered 02/24/20 14:02:53              Doc 36   Pg. 3 of 15




1    plain language of the statute be disregarded and decades of case law be overturned to substitute
2
     “scholastic” for “nonprofit” in the statute?
3
                NCSLT’s Motion for Summary Judgement is brought under §523(a)(8)(A)(i), which
4

5    states in pertinent part:

6               A discharge under section 727, 1141, 1228(a), 1228(b), or 1328(b) of this title
                [11 USCS § 727, 1141, 1228(a), 1228(b), or 1328(b)] does not discharge an
7
                individual debtor from any debt-- unless excepting such debt from discharge
8               under this paragraph would impose an undue hardship on the debtor and the
                debtor's dependents, for—
9
                         (A) (i) an educational … loan …made under any program funded in
10
                         whole or in part by a … nonprofit institution….
11

12              Plaintiff goes to great lengths to try to show that the words of §523(a)(8)(A)(i) have
13
     hidden meanings that can only be discerned by studying the history of the statute and the Higher
14
     Education Act. Plaintiff’s history of the statute is incomplete, self-serving and downplays the
15
     impact of the 1984 amendment. That amendment deleted the requirement that a loan be made
16

17   from a program funded by “nonprofit institution of higher education” and broadened the statute

18   to include programs funded by any nonprofit institution. “In 1984, the Bankruptcy Amendment
19
     Act of 1984 struck the phrase "of higher education," from Section (a)(8). P.L. 98-353, section
20
     454(a)(2). This extended the provisions of that section to all nonprofit loan programs, not
21

22
     merely those associated with an institution of higher education.”2

23              An accurate and complete history of the statute can be found in Nunez v. Key Educ.
24
     Res./GLESI (In re Nunez), 527 B.R. 410, 413-15 (Bankr. D. Or. 2015). Nunez analyzed Judge
25
     Perris’ decision in Plumbers Joint Apprenticeship & Journeyman Training Comm. v. Rosen (In
26

27
     2
         Tex. Instruments Fed. Credit Union v. DelBonis, 72 F.3d 921, 936-37 (1st Cir. 1995).
28



                                                               3
     Case 19-90065-LT            Filed 02/24/20        Entered 02/24/20 14:02:53             Doc 36       Pg. 4 of 15




1    re Rosen), 179 B.R. 935 (Bankr. D. Or. 1995). Judge Perris refused to read back into the statute
2
     what had been deleted in the 1984 amendment: a requirement that the program be funded by an
3
     “institution of higher education.”
4

5                     The language of section 523(a)(8) refers to educational obligations. It is
                      not limited to obligations pertaining to education received at institutions
6                     of higher or post-secondary education. The Higher Education Act, the
                      nondischargeability provisions added to the Higher Education Act and
7
                      the nondischargeability provisions originally enacted as part of the
8                     Bankruptcy Reform Act of 1978 may have been so limited. Subsequent
                      amendments to section 523(a)(8), however, have significantly broadened
9                     its scope. Most significantly, prior to 1984, section 523(a)(8) barred the
                      discharge, inter alia, of certain loans made under any program funded in
10
                      whole or in part by a governmental unit or "nonprofit institution of
11                    higher education." The Bankruptcy Amendments and Federal Judgeship
                      Act of 1984, however, deleted the term "of higher education." The
12                    debtor would basically have me read the term back into section
                      523(a)(8) by imposing a post-secondary or higher education
13
                      requirement. The language of the statute is not so limited.
14
                                                                            Id., at 938
15
             However, there is no need to look to the history of the statute to determine its meaning.
16

17   The United States Supreme Court gives us a simple rule for statutory construction. Start with

18   the plain meaning of the statute. “In a statutory construction case, the beginning point must be
19
     the language of the statute, and when a statute speaks with clarity to an issue, judicial inquiry
20
     into the statute's meaning, in all but the most extraordinary circumstance, is finished.”3 If the
21

22
     “statute's language is plain, "the sole function of the courts is to enforce it according to its

23   terms."4
24

25

26

27

28   3
      Estate of Cowart v. Nicklos Drilling Co., 505 U.S. 469, 475, 112 S. Ct. 2589, 2594 (1992).
     4
      United States v. Ron Pair Enters., 489 U.S. 235, 241, 109 S. Ct. 1026, 1030 (1989), Citing Caminetti v. United
     States, 242 U.S. 470, 485 (1917).
                                                             4
     Case 19-90065-LT           Filed 02/24/20       Entered 02/24/20 14:02:53            Doc 36      Pg. 5 of 15




1            Here, the plain language of the statute states that educational loans made under programs
2
     funded by nonprofit institutions are nondischargeable absent a showing of undue hardship.
3
     Plainly, “nonprofit institution” means what it says. The Oxford English Dictionary defines an
4

5    institution as “[a]n establishment, organization, or association, instituted for the promotion of

6    some object, esp. one of public or general utility, religious, charitable, educational, etc.5 The
7
     word “institution” has broad meaning and can refer to a multitude of entities, including those
8
     organized for charitable and educational purposes, like TERI.                  The court must find that
9
     Congress intended the words of the statute and enforce those words: Congress meant to say
10

11   “nonprofit institutions” and not scholastic institutions. 6 Loans arising from loan programs

12   funded by nonprofit institutions are nondischargeable. Plaintiff’s Loan program, the Education
13
     One Continuing Education Loan Program, was funded by TERI, a nonprofit institution, through
14
     TERI’s Guaranty and so her Loan is nondischargeable.
15
                              III. TERI WAS A NONPROFIT INSTITUTION
16

17           TERI was a nonprofit corporation under Massachusetts law, and courts have without

18   exception deemed it a nonprofit under §523(a)(8)(A)(i). 7 The IRS deemed it tax exempt.8
19
     Plaintiff extraordinarily argues that TERI was not a legitimate nonprofit by pointing to excerpts
20
     in public filings and other documents, but when the curtain is pulled back, the “facts” and
21

22
     argument are completely unsupported. This court should not rely on Plaintiff’s characterization

23   of TERI and FMC and find TERI was not a legitimate nonprofit.
24

25

26

27   5
       "Institution, n.". OED Online. December 2019. Oxford University Press. https://www-oed-
     com.gatekeeper.chipublib.org/view/Entry/97110?redirectedFrom=institution (accessed February 06, 2020).
28   6
       United States v. Ron Pair Enters., 489 U.S. at 241.
     7 See Exhibit A: TERI’s Articles of Incorporation.
     8 See Exhibit B: IRS letter granting TERI tax exempt status.
                                                           5
     Case 19-90065-LT             Filed 02/24/20      Entered 02/24/20 14:02:53           Doc 36       Pg. 6 of 15




1              Even if this court should decide, and it should not, that TERI was not operating as a
2
     “legitimate” nonprofit institution, TERI would not lose its nonprofit and tax exempt status. That
3
     is a decision that only the IRS can make.
4

5                      Whether an entity is entitled to federal tax-exempt status is a
                       determination that is committed, in the first instance, to the IRS. See Bob
6                      Jones Univ. v. United States, 461 U.S. 574, 596-97, 76 L. Ed. 2d 157, 103
                       S. Ct. 2017 (1982). True, a determination under the CROA that a credit
7
                       repair organization is not operating as a nonprofit will likely catch the
8                      attention of the IRS. But there are already processes for alerting the IRS to
                       improvident grants of tax-exempt status. There is a procedure for the IRS
9                      to field complaints about an entity's abuse of its tax-exempt status. See
                       www.irs.gov/compliance/enforcement (last visited May 5, 2005).
10
                       Moreover, Congress itself occasionally holds hearings on the matter. Thus,
11                     a finding that a credit repair organization is not operating as a nonprofit
                       for purposes of the CROA will be just another source of information from
12                     which the IRS can decide to target a particular credit repair organization
                       for review. But such a finding will not mean that a credit repair
13
                       organization loses its tax-exempt status without further action by the IRS. 9
14

15             Tellingly, Plaintiff does not cite to one case or situation where TERI’s nonprofit status
16
     was questioned. Plaintiff produces no evidence that the IRS ever investigated TERI’s nonprofit
17
     or tax exempt status. Plaintiff’s Exhibit 7 is some of TERI’s tax returns, which presumably, the
18

19
     IRS reviewed without finding reason to question TERI’s nonprofit or tax exempt status.

20             Plaintiff attempts to make it appear that a court should properly consider whether TERI
21   is “a bona fide nonprofit institution” or a division of “the First Marblehead Corporation.”10
22
     However, it was the plaintiff that raised those issues in response to a 12(b)(6) motion to dismiss.
23

24

25

26

27

28
     9
         Zimmerman v. Cambridge Credit Counseling Corp., 409 F.3d 473, 477-78 (1st Cir. 2005).
     10
          Golden v. JP Morgan Chase Bank (In re Golden), 596 B.R. 239, 266-67 (Bankr. E.D.N.Y. 2019)
                                                            6
     Case 19-90065-LT            Filed 02/24/20        Entered 02/24/20 14:02:53             Doc 36       Pg. 7 of 15




1            The court, while having to consider the plaintiff’s allegations as true in the context of the
2
     motion, repeatedly stated that it “is far from clear whether Ms. Golden can prove her
3
     allegations.”11
4

5            Plaintiff cites to a case for the proposition that there “no clear test for "determining when

6    a nonprofit institution is -- or is not -- a nonprofit institution under section 523 (a)(8) of the
7
     Bankruptcy Code” has been formulated.”12 However, the question in that case was whether a
8
     federal credit union was a nonprofit under the statute, not a 501(c)(3) corporation. “Nonprofit”
9
     should be given its plain meaning under the statute and TERI, a nonprofit institution, qualifies
10

11   as a nonprofit under the statute.

12           Plaintiff makes much of TERI’s sale of some of its operations to FMC and suggests the
13
     sale somehow should provoke a finding that TERI was not operating as a nonprofit. Contrary to
14
     Plaintiff’s assertion that FMC “took control over TERI’s lending programs,” 13 FMC actually
15
     purchased TERI’s loan processing operations, database and assimilated some of its workforce,
16

17   which explains TERI’s reduction of employees in 2001. 14 Plaintiff’s Exhibit 6 clearly states

18   that “TERI remains, however, an independent, private not-for-profit organization with its own
19
     management and board of directors.”15
20
             Plaintiff suggests that the sale to FMC was “ced[ing] control” 16 of TERI’s missions and
21

22
     operations. Yes, when part of a corporation’s operations are sold, the selling corporation no

23   longer has control. The entity that purchased them assumes control. A sale is not “ceding
24

25   11
        Id., at 265, 267 and 271.
     12 Tex. Instruments Fed. Credit Union v. DelBonis, 72 F.3d 921, 927 (1st Cir. 1995). And see Plaintiff’s
26   Response, p. 26.
     13
        See Plaintiff’s Response, p. 21.
27   14
        See Plaintiff’s Ex. 6, pgs. 12 & 62.
28
     15
        See Plaintiff’s Ex. 6, p. 12.
     16
        See Plaintiff’s Response, p. 26.

                                                             7
     Case 19-90065-LT               Filed 02/24/20          Entered 02/24/20 14:02:53             Doc 36    Pg. 8 of 15




1    control.” This argument is merely an effort to fit the sale into another tax court case with a
2
     complex set of facts, that revoked a nonprofit surgery center’s tax exempt status because it
3
     “ceded effective control” of its activities to a for-profit organization and benefitted private
4

5    parties. 17 The Plaintiff points to testimony in another case where FMC’s CEO testified that

6    FMC “was in a precarious financial situation until the successful acquisition of TERI.” It
7
     sounds like the purchase was a sound business decision for FMC, but it in no way affected
8
     TERI’s nonprofit status.
9
                Plaintiff alleges, without any facts, that “TERI’s [sic] engaged in a number “suspect
10

11   commercial          transactions        with   FMC,          and   their   activities   were   in   many    places

12   indistinguishable.”18 Plaintiff then cites to two tax court cases.                      In one, the court denied a
13
     business tax exempt status because a for-profit business exercised almost total control over the
14
     nonprofit applicant.19 In the other, a hospital lost its tax-exempt status because it made
15
     payments that benefitted a private individual, its founding physician. 20 Plaintiff offers no
16

17   evidence either of these scenarios existed between FMC and TERI.

18              Plaintiff claims TERI “sought 501(c) in order to facilitate the origination of more low-
19
     interest student loans”21 and “obtained 501(c) status representing to the IRS, inter alia, that its
20
     lending program would bring interest rates on student loans down from Prime +2.0% to Prime
21

22
     +1.5%.”22 However, the letter submitted in support of this allegation (Plaintiff’s Exhibit 8) is

23   not TERI’s representation. It is the representation of TERI Financial Services, Inc., a different
24
     organization. These allegations are unsupported and should be disregarded.
25

     17
26      Redlands Surgical Servs. v. Commissioner, 113 T.C. 47 (1999)
     18
        See Plaintiff’s Response, p. 26.
27   19
        Est of Haw. v. Commissioner, 71 T.C. 1067 (1979)
     20 Lowry   Hosp. Ass'n v. Commissioner, 66 T.C. 850 (1976)
28
     21
          See Plaintiff’s Response, p. 18.
     22
          See Plaintiff’s Response, p. 27.
                                                                    8
     Case 19-90065-LT            Filed 02/24/20        Entered 02/24/20 14:02:53                Doc 36   Pg. 9 of 15




1            Plaintiff claims that TERI was nothing but a debt collector because its Bankruptcy
2
     Disclosure Statement stated that the various trusts “contend that …TERI does not own the
3
     defaulted loans buts holds them “for collection purposes only”.” 23 This is misleading. The
4

5    statement was made in the context of whether or not the loans were property of TERI’s

6    bankruptcy estate, and is only one-half of the trusts’ position. They pose another position
7
     should TERI be found to own the loans and they be property of the estate. Plaintiff only
8
     discloses one of the two alternative positions the trusts took as to whether the loans were
9
     property of the estate. Argument is not a fact and is proof of nothing.
10

11           Plaintiff takes a line from a case to argue TERI should lose its nonprofit status and cites

12   to a tax court case without any further argument or comparison. Because a court stated in dicta
13
     that “[a]n important component of First Marblehead's profitability was First Marblehead's
14
     relationship with The Education Resources Institute, Inc.,”24 the apparent argument is that this
15
     court should jump to the conclusion that TERI operated impermissibly to “enhance the
16

17   profitability” of a for-profit entity. There is no evidence to support such a finding.

18           Plaintiff makes the claim that “FMC promoted its ability to make non-dischargeable
19
     debt through TERI as a competitive advantage over Sallie Mae and Wells Fargo,” 25 but this
20
     statement is at best misleading. This was not made in the context of promoting a competitive
21

22
     advantage and there are no references to Sallie Mae or Wells Fargo. The statement was made to

23   disclose a business risk. The full text is as follows:
24
                      TERI is a not-for-profit organization and, as a result, borrowers have
25                    been deemed unable to discharge in bankruptcy proceedings loans that
                      TERI guarantees. If TERI loses its not-for-profit status, and TERI-
26

27
     23
        See Plaintiff’s Response, p. 27, footnote 65.
     24
28      In re First Marblehead Corp. Sec. Litig., 639 F. Supp. 2d 145, 148-49 (D. Mass. 2009)
     25
        See Plaintiff’s Response, p. 28.

                                                             9
     Case 19-90065-LT           Filed 02/24/20        Entered 02/24/20 14:02:53   Doc 36     Pg. 10 of 15




1                     guaranteed student loans become dischargeable in bankruptcy, recovery
2
                      rates on these loans could decline. In such event, our business could be
                      adversely affected….26
3
     TERI was a nonprofit. It never lost its not-for-profit status and Plaintiff’s Loan is
4

5    nondischargeable.

6            Plaintiff alleges that “TERI appears to have paid FMC nearly $400 million above fair-
7
     market value for services under the MSA” 27 and points to an affidavit in TERI’s bankruptcy in
8
     support.28 The affidavit does not say this. It is an affidavit rejecting contracts with FMC and
9
     states the reason for rejection was the collapse of the securitization market and reduced loan
10

11   volume, which then reduced TERI’s income so it could not pay FMC the contractually agreed

12   fee amounts. TERI did outsource services to FMC, but FMC did not profit on the fees because
13
     they charged TERI only the costs of their services.29
14
             Plaintiff’s whisper campaign against TERI produces no evidence to support a finding
15
     that it was not a legitimate nonprofit institution. For purposes of 523(a)(8)(A)(i), TERI is a
16

17   nonprofit institution.

18                       IV. PLAINTIFF’S LOAN IS AN EDUCATIONAL LOAN
19
             The Complaint did not allege that the Loan is not an educational loan and in fact admits
20
     it was taken out to attend a school, but the Response in footnote 53 argues the Loan may not be
21

22
     an educational loan. It characterizes the Loan as “an arm’s length consumer credit transaction

23   made under the UCC at 12% interest and required a $3,149 origination fee and a cosigner.” It
24
     then cites to a case that describes education loans as “Educational loans are different from most
25

26

27   26
        See Plaintiff’s Exhibit 5, FMC Annual report, 2004 at 53
28
     27
        See Plaintiff’s Response, p. 28.
     28
        See Plaintiff’s Exhibit 4
     29
        See Plaintiff’s Ex. 6, p. 6.
                                                             10
     Case 19-90065-LT          Filed 02/24/20        Entered 02/24/20 14:02:53                Doc 36   Pg. 11 of 15




1    loans. They are made without business considerations, without security, without cosigners.”30
2
     Yes, but the court is describing characteristics of a state student loan program in 1983. This is
3
     not like Plaintiff’s Loan.
4

5            Plaintiff’s reliance on a second case is completely misplaced.31 Plaintiff claims a

6    “student debt”32 was discharged because it was described in similar terms as Plaintiff describes
7
     her own Loan. The loan was a bar examination loan and defendants filed a motion to dismiss
8
     the complaint alleging loan was “an educational benefit” under §523(a)(8)(A)(ii) and so
9
     nondischargeable. Plaintiff confuses this section of the statute with §523(a)(8)(A)(i). The court
10

11   denied the motion to dismiss because it refused to give an otherwise dischargeable private loan

12   the status of an “educational benefit,” rendering it nondischargeable. NCSLT is not arguing its
13
     Loan conferred an educational benefit under §523(a)(8)(A)(ii).
14
             Because Plaintiff only alleged in the Complaint that her Loan was dischargeable because
15
     it was not a “qualified education loan,” this argument should be disregarded. It should also be
16

17   disregarded because there is no support given for Plaintiff’s alleged facts.

18     V. PLAINTIFF’S HISTORY OF THE STUDENT LOAN INDUSTRY DOES NOT
19   ALTER THE FACTS THAT PLAINTIFF’S LOAN WAS MADE UNDER A PROGRAM
                FUNDED IN PARTY BY A NONPROFIT INSTITUTION
20

21           Much of the Response is devoted to a largely unsupported and self-serving history of the

22   student loan industry and various players, including TERI, FMC and National Collegiate Trust
23
     (NCT). Again, a closer look shows many allegations are unsupported. The general tone is that
24
     the industry and in particular, these parties, were preying on students. However, even if all of
25

26
     what is said is true, and it is not, it does not change the fact that Plaintiff’s Loan is

27
     30  In re Roberson, 999 F.2d 1132, 1135-36 (7th Cir. 1993).
     31
28      Campbell v. Citibank, N.A. (In re Campbell), 547 B.R. 49, 54 (Bankr. E.D.N.Y. 2016)
     32
        See Plaintiff’s Response, p. 23, footnote 53.

                                                           11
     Case 19-90065-LT          Filed 02/24/20        Entered 02/24/20 14:02:53             Doc 36     Pg. 12 of 15




1    nondischargeable because it was made under a program funded in part by a nonprofit
2
     institution, TERI.
3
             Again, what the Response says is often not supported by the referenced cite. For
4

5    example, in an apparent attempt to cast dispersion on FMC’s default rate and loans. Plaintiff

6    claims that the CFPB describes Direct to Consumer (DTC) loans as more like personal loans
7
     than student loans, but it does not. Rather, it describes them as student loans “typically not
8
     certified by a school’s financial aid office.”33 Plaintiff’s footnote 45 makes it appear that the
9
     CFPB was critical of FMC’s default rates, but its quote is taken from a footnote used to
10

11   illustrate default rates of student loans made between 2005 and 2008 from nine different

12   lenders. 34 The defaults were also occurring during the Great Recession. In fact, the CFPB
13
     thanked FMC and the other lenders for providing data for the report.35
14
             Another example is that Plaintiff cites to several PLRs (IRS Private Letter Rulings) in
15
     footnotes 34, 26 and 38 to claim loans associated with nonprofits have certain characteristics.
16

17   The entities that requested the PLRs are not named, and they cannot be linked to TERI. Further,

18   each one states “This document may not be used or cited as precedent. Section 6110(j)(3) of the
19
     Internal Revenue Code.” The court should disregard these references.
20
             NCSLT could point out more issues with the history and characterizations, but
21

22
     essentially, Plaintiff is asking the court to find the student lending industry caused egregious

23   harm and find as a result, that Plaintiff’s Loan is dischargeable. That is not the law. Plaintiff’s
24
     Loan must be found nondischargeable because it was made under a program funded in part by
25
     TERI, a nonprofit institution.
26

27

28   33  https://files.consumerfinance.gov/f/201207_cfpb_Reports_Private-Student-Loans.pdf, p. 105.
     34
        Id., at p. 25 and 117.
     35
        Id., at p. 109.
                                                           12
     Case 19-90065-LT           Filed 02/24/20        Entered 02/24/20 14:02:53              Doc 36      Pg. 13 of 15




1                     VI. TERI GUARANTEED PLAINTIFF’S LOAN PROGRAM
2
             Plaintiff states there is no evidence that TERI guaranteed her Loan. This indicates a
3
     misunderstanding of the statute. It is the program that must be guaranteed, not the loan itself.
4

5                     Section 523(a)(8) does not require that TERI fund O'Brien's loan in order
                      for that section to be applicable. Rather, § 523(a)(8) requires only that
6                     O'Brien's loan was "made under any program funded in whole or in part
                      by" TERI. While it may be true that TERI merely guaranteed,
7
                      without funding, O'Brien's particular loan, it is an entirely
8                     different question whether TERI funded the loan program under which
                      O'Brien's loan was made. 36
9
              Plaintiff argues that NCSLT failed to show the conditions in the Guaranty were met and
10

11   so fails to prove the Guaranty, but Plaintiff is obligated to provide facts showing the conditions

12   were not met, and has not done so.
13
                      When the moving party has carried its burden under Rule 56(c), its
14                    opponent must do more than simply show that there is some metaphysical
                      doubt as to the material facts. In the language of the Rule, the
15                    nonmoving party must come forward with "specific facts showing that
                      there is a genuine issue for trial.”37
16

17           Plaintiff claims that the Deposit and Security Agreement 38 somehow annuls the

18   Guaranty by creating an “accounting circuity” between TERI and NCSLT.                                 This is a
19
     misunderstanding of the Agreement. TERI gave NCSLT a security interest in the Pledged
20
     Account where the guaranty fees and collection recoveries were held to ensure it honored its
21

22
     Guaranty to purchase defaulted loans from NCSLT.39 In fact, one of Plaintiff’s own exhibits

23   states TERI’s Guaranties survive loan securitization:
24

25

26
     36
27      O'Brien v. First Marblehead Educ. Res., Inc. (In re O'Brien), 419 F.3d 104, 106 (2d Cir. 2005).
     37
        Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87, 106 S. Ct. 1348, 1356 (1986) (cites
28   omitted).
     38
        NCSLT’S Ex F to Motion for Summary Judgment
     39
        Id. At p. 5, para. 5 and p. 6, para 6.
                                                             13
     Case 19-90065-LT          Filed 02/24/20       Entered 02/24/20 14:02:53             Doc 36      Pg. 14 of 15




1                     One of the key components of our private label programs is the
2
                      opportunity for our lender clients to mitigate their credit risk through a
                      loan repayment guarantee by TERI. TERI guarantees repayment of the
3                     borrowers’ loan principal, together with capitalized and/or accrued
                      interest on defaulted loans. For additional information on TERI, see “—
4                     Strategic Relationship with The Education Resources Institute.” If the
5                     lender disposes of the loan in a securitization, this guarantee remains in
                      place and serves to enhance the terms on which asset-backed securities
6                     are offered to investors.40
7
             Lastly, Plaintiff argues that TERI is somehow required to provide evidence it honored or
8
     paid on the Guaranty by citing to the Holguin41 case. That case was unique in that the Guaranty
9
     in evidence expired before the loan was made.                Although there was a provision that the
10

11   Guaranty could be extended, the court had no evidence of the extension or that TERI paid on its

12   Guaranty after the expiration date and after the loan was made. 42 Unlike the Guaranty in
13
     Holguin, Plaintiff’s Guaranty did not expire by its own terms. The statute only requires funding,
14
     not payment.       TERI funded the Plaintiff’s program by setting aside guaranty fees and
15
     collections from defaulted loans to purchase defaulted loans under the Guaranty. 43
16

17           There is ample evidence that TERI guaranteed Plaintiff’s Loan Program and Plaintiff

18   produces none to show it did not. Plaintiff’s Loan program, the Education One Continuing
19
     Education Loan Program, was funded by TERI, a nonprofit institution, through TERI’s
20
     Guaranty. Plaintiff’s Loan is nondischargeable under 523(a)(8)(A)(i).
21

22

23

24

25
     40
        See Plaintiff’s Ex. 6, First Marblehead Annual Report 2006, p.6, 3 rd para.
26   41
        Holguin v. Nat'l Collegiate Student Loan Tr. 2006-2 (In re Holguin), 609 B.R. 878 (Bankr. D.N.M. 2019)
     42
        Id., at 887-88.
27   43 43
           NCSLT’S Ex F to Motion for Summary Judgment, at p. 5, para. 5 and p. 6, para 6, and NCSLT’s Ex B to to
28   Motion for Summary Judgment, p. 5, Section 2.


                                                           14
     Case 19-90065-LT             Filed 02/24/20        Entered 02/24/20 14:02:53                Doc 36   Pg. 15 of 15




1                                                  VII. CONCLUSION
2
                To overcome a motion for summary judgment, a non-moving party must show that there
3
     is a fact or there are facts that create a genuine issue for trial. 44 Plaintiff provides no credible
4

5    evidence that TERI was not operating as a nonprofit organization. The court should disregard

6    Plaintiff’s history of the student loan industry because it is not reliable and because it is not a
7
     material fact in deciding whether Plaintiff’s Loan is nondischargeable under §523(a)(8)(A)(i).
8
     “A “material" fact is one that is relevant to an element of a claim or defense and whose
9
     existence might affect the outcome of the suit.”45 Plaintiff’s arguments about TERI’s Guaranty
10

11   create no genuine issues of material fact. Plaintiff’s claim that the Loan may not be an

12   educational loan are not based on facts in the record, but on Plaintiff’s characterization of the
13
     Loan, so again, no issues are raised for trial. NCSLT is entitled to summary judgment.
14
                Wherefore, for the reasons stated above, Defendant National Collegiate Student Loan
15
     Trust 2006-3 requests it be granted summary judgment, or in the alternative, a partial summary
16

17   judgment to narrow the issues for trial or further briefing.

18

19
     Respectfully submitted,
20

21

22
     Dated: February 24, 2020                               /s/ Scott S. Weltman______________________
                                                            Scott Weltman (SBN 145215)
23                                                          Weltman, Weinberg & Reis, Co. L.P.A.
                                                            Attorney for Defendant,
24
                                                            National Collegiate Student Loan Trust 2006-3
25

26

27

28   44
          Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249, 106 S. Ct. 2505 and 2511 (1986).


                                                               15
